

Exhibit 10.76
[ex1075susangraftonoff_image1.gif]
January 31, 2014




Susan Grafton
7700 Marth Court
Edina, MN 55439


Dear Susan,


Congratulations! We are pleased to extend a conditional offer of employment for
the position of Senior Vice President and Chief Accounting Officer and in this
role you will be a Corporate Officer for SUPERVALU INC. (the “Company”). Your
position will be located at our Eden Prairie, Minnesota location. This position
reports to the Executive Vice President and Chief Financial Officer of the
Company. The date you commence employment with the Company is referred to as the
“Hire Date” and is anticipated to be February 17, 2014.


The specific terms of your offer are outlined here and in the accompanying
“Terms and Conditions of Employment,” attached as “A” and incorporated by
reference which include the restrictive covenants that will apply to you.


Base Compensation:
Your annual base salary will be $400,000.


Performance Review Date:
Your performance will be reviewed at least annually, starting in 2015.


Cash Signing Bonus:   You will be awarded a cash signing bonus in the amount of
$500,000 less all applicable taxes and withholdings, and payable $250,000 within
one month of the Hire Date and $250,000 within thirty (30) days following the
one-year anniversary of the Hire Date. This signing bonus is subject to all
applicable taxes and withholdings, and the gross amount of each installment is
subject to prorated repayment based on the Hire Date should you voluntarily
leave the Company within two (2) years of the Hire Date.


Make-Whole Equity Awards:   As soon as practicable on or following the first
full trading day after the Hire Date on which the Company is not subject to a
blackout period under its Insider Trading and Pre-Clearance Policy and as an
inducement to commence employment with the Company, you will be awarded an
initial stock option grant of SUPERVALU common stock with a grant date value of
$175,000.  This stock option award will vest in approximately equal annual
installments on the first three anniversaries of the grant date provided that
you remain employed with SUPERVALU on such vesting dates. In addition, as soon
as practicable following the first full trading day after the Company’s fiscal
year earnings release for Fiscal 2015 and Fiscal 2016 on which the Company is
not subject to a blackout period under its Insider Trading and Pre-Clearance
Policy (approximately end of April of each year), you will be awarded a stock
option grant of SUPERVALU common stock each with a grant date value of $87,500.
These two stock option awards will vest in approximately equal annual
installments on the first


1



--------------------------------------------------------------------------------





two anniversaries of the applicable grant date provided that you remain employed
with SUPERVALU on such vesting dates. All grants will be pursuant to the terms
and conditions of the Company’s 2012 Stock Plan or subsequent plan in place at
the time of the grant with an exercise price equal to the closing price of a
share of SUPERVALU common stock on the grant date, and with the number of shares
subject to each award to be determined by the Company using a Black-Scholes
methodology for determining fair market value.


In addition, as soon as practicable on or following the first full trading day
after the Hire Date on which the Company is not subject to a blackout period
under its Insider Trading and Pre-Clearance Policy and as part of your
make-whole award, you will also be awarded restricted shares of SUPERVALU common
stock with a grant date value of $125,000. This award of restricted shares will
vest in approximately equal annual installments on the first three anniversaries
of the grant date, provided that you remain employed with SUPERVALU on such
vesting dates. Additionally, as soon as practicable following the first full
trading day after the Company’s fiscal year earnings release for Fiscal 2015 and
Fiscal 2016 on which the Company is not subject to a blackout period under its
Insider Trading and Pre-Clearance Policy (approximately end of April of each
year), you will be awarded restricted shares of SUPERVALU common stock each with
a grant date value of $62,500. These awards of restricted shares will vest in
approximately equal annual installments on the first two anniversaries of the
applicable grant date provided that you remain employed with SUPERVALU on such
vesting dates. All grants will be pursuant to the terms and conditions of the
Company’s 2012 Stock Plan or subsequent plan in place at the time of the grant.
The grant date value for each grant of restricted shares will be based on the
closing price of a share of SUPERVALU common stock on the grant date.


Incentive Compensation:


Annual Bonus:
Your position is a bonus-eligible position under the Company’s annual bonus
plan. Your position has a bonus target opportunity of 50% of annual base salary.
You will be eligible to participate in the Fiscal Year 2015 annual bonus plan
for the fiscal year commencing February 23, 2014. Participation in the bonus
plan for Fiscal Year 2015 may be prorated based on the Hire Date.


Long-Term Incentives:
Subject to approval by the Leadership Development and Compensation (“LD&C”)
Committee, you will be eligible for a long-term incentive award with a target
value of $450,000 for Fiscal Year 2015. This award may be granted in a
combination of stock options and restricted shares, or such other awards as
determined by the LD&C Committee. This annual long-term incentive award may be
granted in one or more grants during the fiscal year.


The Company, at its discretion, from time to time may change, modify, amend, or
terminate the annual bonus plan or any other incentive compensation, bonus,
discretionary pay or performance plans, policies, programs, or arrangements.


Non-Compete, Non-Solicitation, Confidentiality and Mandatory Arbitration :  By
accepting this position, you agree to the Confidentiality, Non-Compete, and
Non-Solicitation provisions contained in the “Terms and Conditions of Employment
“ attached as Exhibit A, and incorporated by reference. You also agree that any
and all employment disputes occurring during or after your employment with
SUPERVALU are subject to mandatory arbitration. These concern important legal
rights; please read carefully before accepting this offer.




2



--------------------------------------------------------------------------------





Benefits:
In addition to your compensation, you will be eligible to participate in
SUPERVALU’s comprehensive benefits program.


Paid Time Off:
The SUPERVALU Home Office Paid Time Off program is designed to provide you with
an allotment of paid time off, allowing you the flexibility to use it for
vacation, personal days, sick days, doctor’s appointments, and other excused
time off. You will earn 22 days of paid time off on an annual basis.  


In addition to the earned PTO hours, you will receive company holidays off with
pay. Please refer to the Benefit Summary attached.


Corporate Officer of SUPERVALU Inc.: 
At the January 2014 Board of Directors meeting, you were approved to serve as a
Corporate Officer of the Company to be effective on the Hire Date, contingent
upon your acceptance of this offer. (The offer letter executed by you should be
returned to SUPERVALU immediately following your signature.) As a Corporate
Officer and subject to the discretion of the Company’s Board of Directors, you
will be offered a Change of Control (COC) Agreement with terms as solely
designated by the Board of Directors, and you will become eligible to
participate in the Company’s Executive & Officer Severance Pay Plan in effect,
as it may be amended from time to time.


In addition, you will be required to comply with the Company’s Executive Stock
Ownership & Retention Program. The Executive Stock Ownership and Retention
Program currently requires that you begin building and maintaining a minimum
number of shares of SUPERVALU common stock equal in value to one (1) times your
annual base salary.


The Company, at its discretion, from time to time may change, modify, amend, or
terminate the Change of Control Agreement, Executive & Officer Severance Pay
Plan, and the Executive Stock Ownership and Retention Program and these plans or
agreements do not constitute contracts of employment or guarantees of benefits.


Executive Deferred Compensation Plan:
Your position is eligible for participation in the Executive Deferred
Compensation Plan, which is a nonqualified plan that provides favorable pre-tax
deferrals of your base salary and/or annual bonus, as well as tax deferred
growth and credited interest. The enrollment opportunity for this plan is
offered only annually to eligible associates and occurs in November for the
upcoming plan year cycle.


Leadership Council:
Your position has membership in the SUPERVALU Leadership Council. As a member,
you will be invited to attend all period results calls, as well as the
leadership meetings.


Post Offer Screening:
SUPERVALU participates in a Drug Free Workplace program. This offer is
conditional upon your successful completion of the required drug screen and/or
background check. You will be contacted regarding this screening process. Upon
your successful completion, you will be contacted to confirm your Hire Date and
scheduled for New Hire Orientation.




3



--------------------------------------------------------------------------------





The information presented in this letter is not intended to be, nor should it be
construed as a contract of employment, as SUPERVALU engages its associates on
at-will-basis. This conditional offer supersedes any prior conditional offers
made by SUPERVALU whether verbally or in writing.


At-Will Employment
If you accept this conditional offer, please be aware your employment would be
“at-will,” meaning either you or the Company would be free to terminate the
employment relationship at any time, for any reason. This offer letter is not an
employment contract, direct or implied, and does not change the nature of
at-will employment and does not guarantee employment for any specific length of
time. Your status as an at-will employee cannot be modified except by written
agreement signed by Executive Vice President, Human Resources of Supervalu.


All of us are most excited to have you join the leadership team of SUPERVALU!


If the foregoing accurately expresses our mutual understanding, please execute
the enclosed copies of this letter in the space provided below, and return them
to the undersigned.






Best regards,






Michele Murphy
Executive Vice President, Human Resources and Communications
SUPERVALU INC.




cc:    Bruce Besanko
Shannon Anglin
    
Attachment: Exhibit A




ACKNOWLEDGED and AGREED:




____/S/ Susan Grafton__________________________     1-31-14__________
Susan Grafton                                 Date




This offer is not deemed accepted until it is signed and dated by you, Susan
Grafton.




4

